DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract contains the implied phrase “The present disclosure relates to a roller clutch assembly.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 recite the limitation "at least one of the roller clutch assemblies of claim 1". Claim 1 only recites “a (open ended singular) roller clutch assembly. Accordingly, there is insufficient antecedent basis for this limitation in the claims.

	Claim 20 contains the limitation “a second of the two channels being positioned a second of the two pulleys”. It is unclear what is meant by this. Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 5,482,105 - Rude.

	
Regarding claim 1. 
Rude discloses a roller clutch assembly (Fig 6) comprising: 
a beaded chain wheel (39, Fig 6) having an inner radial surface; 
a drive adapter (41, fig 6) having a base (43, fig 5) and an internal channel (Seen between barbs 47, fig 5), the base including a support surface configured to retain the driver adapter along the inner radial surface of the beaded chain wheel (Column 6, Lines 17-26); FIG. 5 shows the assembled clutch of this second embodiment of the invention. Rotating element 35 is comprised of cylindrical sleeve 37 which is configured to fit into a shade roller, and pulley 39 adapted to receive the operating cord or chain. Fixed element 41 includes shroud portion 43 which covers pulley 39 and retains the cord or chain. As shown in FIG. 6, the clutch assembly includes cylindrical extension 45 of fixed element 41. The clutch is held together by barbs 47 which are molded as a part of fixed element 41 and which protrude through hole 49 located at the end of rotating element 35.); 
a support shaft (comprising barbs 47, fig 6) configured to extend through the internal channel of the drive adapter; 
a main shaft (45, fig 6) positioned around the support shaft, the main shaft having an inner radial surface and an outer radial surface, at least a portion of the outer radial surface being tooled (Examiner notes that the term “tooled” is broad and is being interpreted as such. Rude inherently discloses a tooled surface in that the surface must have been made using a tool.); and 
a spring (55, fig 6) positioned around the main shaft, the spring abutting at least a portion of the tooled portion of the outer radial surface.

Regarding claim 2. 
Rude discloses all limitations of claim 1.
Furthermore, Rude discloses the beaded chain wheel (39, fig 6) further includes a protrusion (37, fig 6) extending radially inward from the inner radial surface (Radial extension can be seen at slot 51, fig 6. This is in addition to axial extension.).

Regarding claim 4. 
Rude discloses all limitations of claim 2.
Furthermore, Rude discloses the support surface includes an opening configured (opening between the base 41 and barb 47 in fig 6) to receive the protrusion (37, fig 6) of the beaded chain wheel.

Regarding claim 11. 
Rude discloses all limitations of claim 1.
Furthermore, Rude discloses the tooled portion of the outer radial surface of the main shaft includes a majority of the outer radial surface. (As noted above, the term “tooled” is broad and is being interpreted as such. Rude inherently discloses a tooled surface including a majority of the outer radial surface in that a majority of the outer radial surface must have been made using a tool.)

Regarding claim 12. 
Rude discloses all limitations of claim 1.
Furthermore, Rude discloses the tooled portion of the outer radial surface of the main shaft includes all of the outer radial surface. (As noted above, the term “tooled” is broad and is being interpreted as such. Rude inherently discloses a tooled surface including all of the outer radial surface in that all of the outer radial surface must have been made using a tool.)

Regarding claim 13.
Rude discloses all limitations of claim 1.
Furthermore, Rude discloses a roller clutch and housing assembly comprising: 
at least one of the roller clutch assemblies of claim 1; and 
a housing assembly, the housing assembly including an outer cover (9, fig 1) and an inner cover (elements 41, 43 and 37 as seen in fig 5 comprise the inner cover, covering the rest of the mechanism), the main shaft (45, fig 6) of the roller clutch assembly being press fit into an opening of the inner cover. (The main shaft is pressed into the opening of inner cover piece 37 when assembly is assembled. See fig 6.) 

Regarding claim 14. 
Rude discloses all limitations of claim 1.
Furthermore, Rude discloses a roller clutch and housing assembly comprising: 
at least one of the roller clutch assemblies of claim 1; and 
a housing assembly, the housing assembly including an outer cover (9, fig 1) and an inner cover (elements 41, 43 and 37 as seen in fig 5 comprise the inner cover, covering the rest of the mechanism), the main shaft of the roller clutch assembly being integral with the inner cover. (See column 6, lines 22-23; As shown in FIG. 6, the clutch assembly includes cylindrical extension 45 (main shaft) of fixed element 41.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude in view of PG Pub. US 2015/0337595 – Seib.

Regarding claim 3. 
Rude discloses all limitations of claim 2.
Furthermore, Rude discloses the spring includes a first tang 
Rude does not disclose a second tang, the protrusion of the beaded chain wheel being positioned between the first tang and the second tang.
However, Seib teaches a second tang (Paragraph [0072]; Springs 714 include coils 736 and a plurality of tangs 738.), the protrusion of the beaded chain wheel being positioned between the first tang and the second tang (Paragraph [0073]; Clutch spring driver 724 includes a pair of windows 740 at least partially defined by a pair of drive surfaces 742. Tangs 738 of springs 714 extend into windows 740.) (The protrusion is positioned between the tangs in that the portion of the protrusion between the windows extends between the tangs in a circumferential direction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rude with the tangs of Seib. One of ordinary skill in the art would have been motivated to make this modification in order to gain a bidirectional clutching ability.
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude in view of PG Pub. US 2018/0171706 A1 – Yamagishi et al., hereinafter Yamagishi.

Regarding claim 5. 
Rude discloses all limitations of claim 1.
Rude does not disclose the tooled portion of the outer radial surface is at least one of knurled and etched.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Yamagishi teaches a knurled friction surface (Paragraph [0114]; Accordingly, when tension is applied to the cords CD, friction occurs between the cords CD and knurled roller 240.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the knurling of Yamagishi. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)
	
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude in view of PG Pub US 2018/0216673 A1 – Gotz.

Regarding claim 6. 
Rude discloses all limitations of claim 1.
Rude does not disclose a pattern of the tooled portion of the outer radial surface of the main shaft includes diagonal lines.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Gotz teaches a pattern of a friction surface including diagonal lines (See figs 1, 2, and 6-18 as non-limiting examples.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the patterning of Gotz. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)

Regarding claim 7. 
Rude discloses all limitations of claim 1.
Rude does not disclose a pattern of the tooled portion of the outer radial surface of the main shaft includes horizontal lines.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Gotz teaches a pattern of a friction surface including horizontal lines (See figs 2-7, 9, 13, and 15-20 as non-limiting examples.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the patterning of Gotz. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)

Regarding claim 8. 
Rude discloses all limitations of claim 1.
Rude does not disclose a pattern of the tooled portion of the outer radial surface of the main shaft includes vertical lines.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Gotz teaches a pattern of a friction surface including vertical lines (See figs 2-7, 9, 13, and 15-20 as non-limiting examples.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the patterning of Gotz. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)

Regarding claim 9. 
Rude discloses all limitations of claim 1.
Rude does not disclose a pattern of the tooled portion of the outer radial surface of the main shaft includes diamond configurations.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Gotz teaches a pattern of a friction surface including diamond configurations (See figs 1, 2, 7, 8, 11 and 12 as non-limiting examples.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the patterning of Gotz. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)

Regarding claim 10. 
Rude discloses all limitations of claim 1.
Rude does not disclose a pattern of the tooled portion of the outer radial surface of the main shaft includes at least two of diagonal lines, horizontal lines, vertical lines, and diamond shapes.
However, Rude discloses the tooled portion (45, fig 6) is a friction surface, and Gotz teaches a pattern of a friction surface including at least two of diagonal lines, horizontal lines, vertical lines, and diamond shapes (See fig 7 as a non-limiting example.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tooled portion of Rude with the patterning of Gotz. One of ordinary skill in the art would have been motivated to make this modification in order to alter the amount of force required to operate the clutch. (This is desirable as noted in Rude column 6, line 40-44; Those with expertise in the art of spring clutch design will realize that, among the parameters that can be adjusted are, the grip of spring 55 on cylindrical extension 45, the number of turns of spring 55, and the size of the wire of which spring 55 is wound.)

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude in view of PG Pub. US 2014/0166218 A1 – Ng.

Regarding claim 15. 
Rude discloses a roller clutch and housing assembly (Fig 1) comprising: 
a roller clutch assembly (Fig 6) having: 
a beaded chain wheel (39, fig 6) having a circumferential portion and an inner radial surface; 
a drive adapter (41, fig 6) having a base (43, fig 5) and an internal channel (Seen between barbs 47, fig 5), the base including a support surface configured to retain the driver adapter along the inner radial surface of the beaded chain wheel (Column 6, Lines 17-26); FIG. 5 shows the assembled clutch of this second embodiment of the invention. Rotating element 35 is comprised of cylindrical sleeve 37 which is configured to fit into a shade roller, and pulley 39 adapted to receive the operating cord or chain. Fixed element 41 includes shroud portion 43 which covers pulley 39 and retains the cord or chain. As shown in FIG. 6, the clutch assembly includes cylindrical extension 45 of fixed element 41. The clutch is held together by barbs 47 which are molded as a part of fixed element 41 and which protrude through hole 49 located at the end of rotating element 35.); 
a support shaft (comprising barbs 47, fig 6) configured to extend through the internal channel of the drive adapter; 
a main shaft (45, fig 6) positioned around the support shaft; and 
a spring (55, fig 6) positioned around the main shaft, the spring abutting at least a portion of the outer radial surface; and 
a housing assembly, the housing assembly including an outer cover (9, fig 1), an inner cover (elements 41, 43 and 37 as seen in fig 5 comprise the inner cover, covering the rest of the mechanism).
Rude does not disclose:
a beaded chain configured to be received within the circumferential portion of the beaded chain wheel; 
and at least two pulleys coupled to the outer cover, at least one channel positioned between the at least two pulleys, the beaded chain of the roller clutch assembly configured to pass through the at least one channel.
	However, Ng teaches:
a beaded chain (6, fig 3) configured to be received within the circumferential portion of the beaded chain wheel; 
and at least two pulleys coupled to the outer cover (Outer cover 4 of Ng is analogous to outer cover 9 of Rude), at least one channel positioned between the at least two pulleys, the beaded chain of the roller clutch assembly configured to pass through the at least one channel. (See annotated fig 5 below)

    PNG
    media_image1.png
    778
    824
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rude with the beaded chain of Ng. One of ordinary skill in the art would have been motivated to make this modification in order to provide an economical and adjustable means for driving the beaded chain wheel.
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Rude with the Chain management system, including the pulleys and channels of Ng. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the tangling of the beaded chain, and to ensure reliable feeding of the chain to and from the roller clutch apparatus.

Regarding claim 16. 
The combination of Rude and Ng teaches all limitations of claim 15.
Furthermore, Rude discloses the main shaft (45, fig 6) has an inner radial surface and an outer radial surface, and at least a portion of the outer radial surface is tooled. (Examiner notes that the term “tooled” is broad and is being interpreted as such. Rude inherently discloses a tooled surface in that the surface must have been made using a tool.)

Regarding claim 17. 
The combination of Rude and Ng teaches all limitations of claim 15.
Furthermore, Ng teaches the at least two pulleys includes three pulleys and the at least one channel includes two channels, a first of the two channels being on a first side of one of the three pulleys and the second of the two channels being on a second side of the one of the three pulleys. (See annotated Fig 5)

    PNG
    media_image2.png
    778
    824
    media_image2.png
    Greyscale


Regarding claim 18. 
The combination of Rude and Ng teaches all limitations of claim 17.
Furthermore, Ng teaches each of the two channels extends through a bottom of the housing assembly. (See fig 5)

Regarding claim 19. 
The combination of Rude and Ng teaches all limitations of claim 15.
Furthermore, Ng teaches one of the at least two pulleys is positioned along a longitudinal axis of the housing assembly. (See fig 5)

Regarding claim 20. 
The combination of Rude and Ng teaches all limitations of claim 15.
Furthermore, Ng teaches the at least two pulleys includes two pulleys and the at least one channel includes two channels, a first of the two channels being positioned between a first of the two pulleys and an extension of the outer cover and a second of the two channels being positioned a second of the two pulleys and the extension of the outer cover, the extension being positioned between the two pulleys. (For the purposes of this claim, the center pulley is interpreted as an extension of the outer cover, as it extends from the outer cover between the other two pulleys. See annotated fig 5 below.)

    PNG
    media_image3.png
    778
    824
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180328414-A1 – Kastner
Discloses a roller clutch for a pulley wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634